Pennington, J.
Concurred with his brethren in allowing a rule fora foreign jury; but was decidedly against that for a trial at bar. In the first place, he did not think the plaintiff within the act of Assembly as it respected the sum in controversy; but if he was, he could perceive no necessity for a trial at bar; he was of opinion that this Court listened too readily to applications for trials at bar. Trials at bar were very expensive, and often-times oppressive and ruinous to the parties, by compelling the attendance of themselves, their counsel, witnesses, and jurors, at a great distance from their homes, and at an immense expense. Besides, since the practice had been obtained of reserving points at *387circuit, there could be very little, if any use for trials at bar. If any difficulty arose at the Circuit, the [*] point was reserved, and afterwards deliberately argued and decided at the bar. Both rules allowed.